Brock, J.
Defendants argue that plaintiff testified falsely at the first hearing when she denied ever having trouble with her back before the injury from falling on 8 September 1966, and therefore her entire evidence is tainted and not worthy of belief. All of the evidence was heard by the Industrial Commission and its findings of fact are binding upon this Court, if supported by any competent evidence. Anderson v. Construction Co., 265 N.C. 431, 144 S.E. 2d 272.
Defendants contend that the Industrial Commission committed error in finding the plaintiff has a 20% permanent partial disability of her back as a result of the fall on 8 September 1966. Defendants argue that their evidence offered at the Cumberland County hearing established that plaintiff had a 10% permanent partial disability in March 1961, and that a 20% rating now means only that the additional 10% is attributable to the 1966 fall. We might concede that defendants offered evidence which tended to show that in 1960 plaintiff had a 10% permenant partial disability of her back, but this evidence of itself does not establish the fact; there must be a finding of fact to that effect before the fact is established. The evidence was conflicting, and the Industrial Commission has resolved the controversy by its findings of fact. We hold there was competent evidence before the Commission to support its findings of fact, and its findings of fact support its conclusions of law, which in turn support the award.
Defendants argue that the Commission abused its discretion in awarding an additional attorney fee to counsel for plaintiff and ordering it to be taxed as part of the costs to be paid by the defendants. This was done because the defendants requested the additional evidentiary hearings in this case which resulted in no alteration of *403the original award. The defendants have shown no abuse of discretion.
Each of the defendants’ assignments of error is overruled, and the opinion and award of the Industrial Commission is
Affirmed.
Beitt and Paricer, JJ., concur,